Citation Nr: 0631105	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  03-34 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to service connection for a psychiatric 
disability, other than post-traumatic stress disorder (PTSD).



WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to May 
1966.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Togus, Maine Regional Office (RO).  
The veteran perfected a timely appeal to the Board.  The 
veteran and spouse testified at a hearing before a Decision 
Review Officer at the RO in July 2003.  

The Baltimore, Maryland Regional Office currently has 
jurisdiction over this case.

In a January 2006 decision, the Board determined that new and 
material evidence had been submitted to reopen the previously 
denied claim of entitlement to service connection for a 
psychiatric disability, other than PTSD.  The issue of 
service connection was remanded for additional development of 
the evidence.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a July 2006 letter, the veteran indicated that he 
contacted the RO in June to check on the status of his case 
and was told that a Supplemental Statement of the Case (SSOC) 
had been mailed to him in May 2006.  He was told that the 
SSOC had been mailed to his address in Maine.  He indicated 
that he had moved and had advised the RO of his new address.  
He stated that, to date, he had not received a copy of the 
SSOC and he requested that information regarding his claim be 
sent to him as soon as possible.  He appeared to indicate 
that he did not want to waive the 60 period for submitting a 
response to an SSOC.    

The claims file includes a copy of an April 2006 SSOC was 
returned by the post office as undeliverable.  It was 
indicated that the veteran had moved and there was no 
forwarding address.  The SSOC issued in May 2006 was sent to 
the veteran's former address.  That SSOC discusses the 
findings shown on VA examination in February 2006, in which 
the examiner determined that the veteran has a personality 
disorder but not a diagnosis of a psychosis, to include 
schizophrenia.  The veteran must be furnished with a copy of 
the SSOC and given the opportunity to respond.  See 38 C.F.R. 
§ 19.31 (2006). 

In the consolidated decision of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  As these questions are involved in the 
present appeal, the additional VCAA notice should also inform 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

The Board notes that an explanation as to the information or 
evidence needed to establish a disability rating and 
effective date for the claims on appeal, as outlined by the 
Court in Dingess/Hartman was included in the May 2006 SSOC.  
The duty to notify cannot be satisfied by reference to 
various post-decisional communications, such as the 
notification of decision, the SOC, or the SSOC from which the 
claimant might have been able to infer what evidence was 
lacking.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
The RO should sent the veteran corrective VCAA notice prior 
to the issuance of the SSOC as directed above.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must readjudicate the 
claim.  The veteran must be furnished a 
supplemental statement of the case, sent 
to his current address, and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

